I dissent.
It is perhaps not very material, but it does sufficiently appear from the record that the demanded premises were sold to the plaintiff in execution of a decree foreclosing a mechanics' lien. The material point is that it was a sale under execution — a transaction in which the policy of the law and the rights of the judgment debtor require that nothing shall be done or omitted by the execution creditor contrary to law which will have a tendency to prevent competition in the bidding. The law, among other things, requires a definite description of the property to be sold, and I can conceive of no more fatal defect of description than the offer for sale of a part of a lot without describing the part. Here there was no such description. The dimensions — sixty-five by one hundred and sixty-five feet — contained in the description refer by proper grammatical construction to the lot, the whole lot, an undefined portion of which was to be sold; and this construction is corroborated by the fact that they include the whole lot and five feet of frontage more than the whole. In a voluntary sale upon terms satisfactory to the vendor a description as vague and ambiguous as this might justly be aided by a liberal and benevolent construction in favor of the vendee — but an execution sale requires the application of a stricter rule. (Cadwalder v. Nash,73 Cal. 48, [14 P. 385].)
"It is of the utmost importance that the land to be sold at execution sale should be so definitely described as to inform the public what particular tract will be offered to purchasers, and each bidder what land he will get if his should be the best *Page 646 
offer at the sale. Otherwise bidding would be discouraged instead of promoted, and the right of the defendant sacrificed. To find out what land is to be sold purchasers look to the proceedings by virtue of which the sale is to take place, which are, in the present case, the levy, the judgment, and the order of sale. If from these an intended purchaser would be left in hopeless uncertainty as to where and what the land is, he will be deterred from buying, at least for anything like a reasonable price."(Pfeiffer v. Lindsay, 66 Tex. 123, [1 S.W. 264].) It is a significant circumstance that the valuable house and lot here in question was purchased at the execution sale for five dollars.
Rehearing denied.